Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0000184
                                                       09-APR-2014
                                                       10:52 AM



                         SCWC-13-0000184
          IN THE SUPREME COURT OF THE STATE OF HAWAI#I

  MOANA KEA KLAUSMEYER-AMONG, ROBERT PALMER, and JASON ELLIS,
               Petitioners/Plaintiffs-Appellants,
                               vs.
     HONOLULU CITY COUNCIL, and CITY AND COUNTY OF HONOLULU,
              DEPARTMENT OF PLANNING AND PERMITTING,
                 Respondents/Defendants-Appellees.

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-13-0000184; CIV. NO. 12-1-1480)
       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
      Circuit Judge Chang, in place of Acoba, J., recused)
          Petitioners/Plaintiffs-Appellants’ Application for Writ

of Certiorari, filed on February 26, 2014, is hereby rejected.

          DATED: Honolulu, Hawai#i, April 9, 2014.

 Moana Kea Klausmeyer-Among,         /s/ Mark E. Recktenwald
 Robert Palmer, and
 Jason Ellis                         /s/ Paula A. Nakayama
 (pro se)
                                     /s/ Sabrina S. McKenna
 Donna Y.L. Leong,
 Don S. Kitaoka, and                 /s/ Richard W. Pollack
 Brad T. Saito
 for respondents                     /s/ Gary W.B. Chang